Citation Nr: 0507775	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the mid-chin.  

2.  Entitlement to an initial compensable rating for a scar 
of the lower lip.  

3.  Entitlement to service connection for a nasal pattern of 
speech.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

Prior to the Board's promulgation of a decision, the 
appellant has withdrawn his substantive appeal regarding the 
issues of entitlement to higher initial ratings for a scar of 
the mid-chin and a scar of the lower jaw.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal with 
respect to the issues of entitlement to higher initial 
ratings for a scar of the mid-chin and a scar of the lower 
jaw are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200 (2004).  The appellant initiated 
and perfected an appeal to the Board from the RO's November 
2002 rating action which initially assigned noncompensable 
ratings for the two service-connected facial scars.  

By rating action dated in September 2003, an initial 
10 percent rating was assigned for the scar of the mid-chin; 
while the noncompensable initial rating for the scar of the 
lower jaw was continued.  The appellant was notified of this 
new award by letter dated in September 2003.  

In June 2004, the RO notified the appellant that the present 
appeal was being sent to the Board for further appellate 
review.  In response, the appellant wrote to the RO on 
June 20, 2004, stating that he was already receiving a 
benefit of $106 per month (the current rate for a 10 percent 
award), and that he had no other appeals pending as far as 
his original claim was concerned.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  It appears to the Board that the appellant has 
expressed his satisfaction with his current award of 
10 percent, and that he has withdrawn his appeal with regard 
to higher initial ratings for the two service-connected 
facial scars.  Accordingly, this appeal will be dismissed.  


ORDER

The appeal seeking higher initial ratings for a scar of the 
mid-chin and a scar of the lower jaw is dismissed.  


REMAND

By rating action dated in September 2003, the RO granted the 
appellant's claim seeking service connection for missing and 
damaged teeth; granted service connection for dental 
treatment purposes for missing and damaged teeth due to 
combat wounds or trauma; and denied a claim seeking service 
connection for a nasal pattern of speech.  The Board 
interprets the appellant's subsequent written communication, 
received on October 1, 2003, as a timely notice of 
disagreement with the latter action by the RO.  Accordingly, 
a remand for the issuance of a statement of the case is 
mandated.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection 
for a nasal pattern of speech is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

The RO or AMC should issue a statement of 
the case to the appellant on the issue of 
entitlement to service connection for a 
nasal pattern of speech, and inform him 
of the requirements to perfect an appeal 
with respect to this matter.  

If a timely substantive appeal is received with respect to 
this issue, the RO or AMC should complete the appropriate 
procedural development necessary for appellate review by the 
Board, and return the case to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


